Citation Nr: 0101573	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
pulmonary sarcoidosis with arthralgia, currently rated as 60 
percent disabling.

2.  Entitlement to an increased disability rating for 
dysthymic disorder, currently rated as 30 percent disabling.

3.  Entitlement to service connection for spondylolysis of 
the L-5 vertebra secondary to long-term treatment of 
pulmonary sarcoidosis with steroids.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from January 1976 to 
December 1978.

This appeal is from November 1989 and October and December 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Jackson, Mississippi, regional office (RO).  The 
November 1989 decision denied an increased rating for 
sarcoidosis with arthralgia.  The October 1999 decision 
denied an increased rating for dysthymic disorder, and the 
December 1999 decision denied secondary service connection 
for L-5 spondylolysis secondary to sarcoidosis.

In an October 1999 statement, the appellant asserted that 
arthritis from sarcoidosis should be separately rated.  
Arthralgia, i.e., joint pain, is a compensated symptom of his 
service-connected sarcoidosis.  He is not service connected 
for arthritis.  It is appropriate for the Board to consider 
as an element of an increased rating claim whether an aspect 
of a service-connected disability may be separately rated.  
See Bierman v. Brown, 6 Vet. App. 125 (1994) (remand for 
Board to articulate whether appellant's foot drop can be 
separately ratable symptom of intervertebral disc syndrome 
without pyramiding).  The Board may address separate 
compensation for arthralgia in this decision.

Whether the appellant has arthritis that is secondary to 
sarcoidosis and should be service connected on that basis 
involves medical and legal questions, see 38 C.F.R. 
§ 3.310(a) (2000), that have not been adjudicated and are not 
within the Board's jurisdiction.  That matter is referred to 
the RO for appropriate action.

The issue of entitlement to an increased rating for dysthymic 
disorder is the subject of the remand herein.


FINDINGS OF FACT

1.  Prior to December 15, 1998, pulmonary sarcoidosis 
manifested by extensive fibrosis and dyspnea on slight 
exertion not worse than severe, with corresponding 
ventilatory defect confirmed by pulmonary function tests with 
marked impairment of health.

2.  From December 15, 1998, pulmonary sarcoidosis manifests 
with 14.7 ml/kg/min of oxygen consumption on cardiopulmonary 
stress test.

3.  Persistent arthralgias of multiple joints related to 
sarcoidosis are nonanatomic and are not related to any other 
discrete pathology that is objectively demonstrated to be a 
symptom of or caused by sarcoidosis nor is objective 
impairment attributable to them.

4.  Spondylolysis of the L-5 vertebra is not caused or 
aggravated by long-term treatment of pulmonary sarcoidosis 
with steroids.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for pulmonary sarcoidosis with arthralgia are not met 
prior to December 15, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.97, Diagnostic Code 6802 
(1996).

2.  The schedular criteria for a 100 percent disability 
rating for pulmonary sarcoidosis with arthralgia rated as 
chronic bronchitis are met from December 15, 1998, without 
extra-pulmonary involvement warranting separate rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.14, 4.20, 4.97, Diagnostic Code 6846-6600 (2000).

3.  Disability from spondylolysis of the L5 vertebra is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the appellant was diagnosed in 
service with pulmonary sarcoidosis.  A May 1980 VA hospital 
summary noted that he did well until about January 1980, when 
he experienced increasing shortness of breath (SOB) and 
dyspnea on exertion (DOE).  Pulmonary function testing (PFT) 
revealed moderate obstructive and restrictive disease.  The 
findings from a gallium scan of the lungs were consistent 
with active interstitial lung disease.  He was prescribed a 
course of Prednisone, 60 mg. per day.

December 1980 VA outpatient records show the appellant began 
then to taper the Prednisone therapy by reducing the dose 
weekly until it was discontinued after approximately four 
weeks.  A chest x-ray of December 1980 showed fibronodular 
pulmonary infiltrates throughout both lungs, said to be 
unchanged in appearance since a chest x-ray of July 1980.  
The heart was unremarkable.  A May 1981 chest x-ray showed a 
slight increase in interstitial densities of both lungs 
compared to December 1980.  The cardiac silhouette was within 
normal limits.  There were minimal degenerative changes in 
the thoracic spine.

A June 1983 medical statement by a VA physician reported that 
the appellant had stopped steroids because his disease was 
stable, but his pulmonary function was severely limited and 
the degree of impairment was unchanged.  He was noted to have 
been on a tapering steroid dose for a year, with steroids 
discontinued in March 1983.  Pulmonary function tests were 
said to show a restrictive pattern, severe, but moderately 
improved since a previous test.  The appellant complained of 
night sweats when seen between May and September 1983.  
Pulmonary function tests in September 1983 were said to be 
slightly worse than in March 1983.  In September 1984, he was 
noted to have been off steroids for approximately a year and 
a half.

A February 1985 report from the VA pulmonology clinic at 
which the appellant was followed stated that the appellant 
had many frequent flare-ups.  The prognosis was for no 
improvement and probable slow deterioration.  The appellant 
was noted to have many somatic complaints common to 
sarcoidosis.  His pulmonary function was markedly worse, with 
forced vital capacity (FVC) in the 29 to 39 percent range.

A February 1986 report of a pulmonary function test produced 
an impression of profound, complex, ventilatory abnormality 
with evidence of both restrictive and obstructive elements in 
a pattern seen with sarcoidosis.  A March 1986 VA examination 
diagnosed sarcoidosis with severe obstructive and restrictive 
disease according to a February 1986 PTF, with the pulmonary 
impairment moderate on a clinical basis.  The examiner noted 
the appellant's complaints of arthralgias.  X-ray studies of 
the knees, neck, back, and chest were all normal and without 
sign of degenerative changes.  The heart was normal.

In June 1986, the pulmonology clinic noted the appellant's 
complaints of joint pain and night sweats.  The impression 
was sarcoidosis with systemic symptoms.  He was begun on 
Prednisone, 20 mg. a day for two weeks, then to taper off by 
5 mg. decrements in two-week intervals, discontinuing after 
eight weeks.  At the end of July, he reported that he had 
tapered himself quickly when he had no subjective 
improvement.

The VA rheumatology clinic began following the appellant for 
his joint pain in September 1986.  The impression was joint 
pain probably secondary to sarcoidosis.  He also complained 
of blurred vision.  On October 1986 pulmonology follow-up, it 
was noted the ophthalmologist had found no ocular 
sarcoidosis.  Chest x-ray showed increased interstitial 
marking in the right upper lobe.  The impression was that the 
chest x-ray made the sarcoidosis look worse, but there were 
no changes in symptoms clinically.

On October 1986 VA examination, the examiner reported that 
pulmonary function testing and comparison to previous studies 
showed profound ventilatory impairment, mostly restrictive 
based on contraction of lung volumes in the flow volume loop.  
The appellant had resting hypoxemia with respiratory 
alkalosis.  There was little change from previous studies.  
Laboratory studies were negative for rheumatoid factor.

In June 1987, the rheumatology clinic noted ongoing 
complaints of joint pain, now reported as primarily in the 
elbows, unresponsive to any medication.  On examination, the 
joints were essentially normal.  The impression was sarcoid 
arthritis/arthralgia.  In December 1987, the rheumatology 
clinic saw the appellant for lumbosacral pain, noted as 
probably unrelated to sarcoidosis.  Spine films of May 1986 
were said to show no osseous abnormality.

In March 1988, the rheumatology clinic noted the appellant 
had last been on steroids in the spring of 1987, but he 
developed a rash.  He complained of occasional night sweats 
without subjective fever for the past year and a cough that 
produced sputum in the morning.  He reported dyspnea on 
exertion.  On examination of the skin, there were no lesions.  
A chest x-ray study showed possible active disease such as 
pneumonia.  The heart was normal.  

March 1988 pulmonary function testing showed the ratio of 
forced expiratory volume in one second (FEV1) to FVC at 80 
percent of predicted, and FEV1 at 54 percent of predicted.  
FVC was 67 percent of predicted, and diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) was 57 percent of predicted.  The rheumatology 
clinic interpreted the simple spirometry findings as showing 
mild reduction in FVC, moderately reduced FEV1, and severely 
reduced mid flows.  Static lung volumes revealed severe 
reduction in vital capacity and inspiratory capacity.  DLCO 
was moderately reduced.  Room air arterial blood gases were 
within normal limits.  The impression was combined 
restrictive, obstructive impairment of moderate severity.

When seen in the ophthalmology clinic in July 1988, the 
appellant complained of blurry visual acuity and discomfort 
from bright lights.  On examination, the examiner found no 
evidence of present or past inflammation.  He prescribed 
glasses.

When seen in the rheumatology clinic in September 1988, the 
appellant complained of low back pain and of little other 
joint pain.  There was minimal paraspinal tenderness.  The 
examination was otherwise negative.  The impression was low 
back pain, mild, unrelated to sarcoidosis; sarcoid-related 
arthralgia relatively quiescent.  The rheumatology clinic 
discharged the appellant, noting it had nothing further to 
offer other than non-steroidal anti-inflammatory drugs 
(NSAIDs) and exercise.

In May 1989, the appellant had a VA psychiatric 
hospitalization, during which he had PFTs, chest x-ray, and 
gallium scan.  Pulmonology felt his sarcoidosis was stable.  
The PFTs revealed FVC of 26 percent of predicted, FEV1 of 18 
percent of predicted, FEV1/FVC of 69 percent of predicted.  
The impression was of severe combined obstructive and 
restrictive ventilatory impairment.  The appellant complained 
of low back, knee, and wrist pain.  A rheumatology 
consultation was negative, as was a neurology consultation.  
The appellant's complaints of pain were said to be 
nonanatomical.  The rheumatology clinic could not relate the 
pain to sarcoidosis.

The appellant had VA hospitalization in November 1989 for 
repeat PFTs, gallium scan and psychiatric consult prior to a 
possible trial of steroids.  His sarcoidosis was described as 
stage IV, end-stage.  He complained of worsening shortness of 
breath over the past several months, now getting dyspneic 
when walking 50 to 100 yards.  He was said not to have been 
on steroids since 1983.  The May 1989 gallium scan showed 
three plus activity and PFTs had also deteriorated.  Other 
current complaints were arthralgia in toes, ankles, wrist, 
knees bilateral, chronic, of uncertain etiology, but possibly 
related to sarcoid according to the rheumatology clinic.  On 
admission examination, the appellant was well developed, well 
nourished, and in no acute distress.  Chest x-ray showed no 
appreciable change in comparison to an October 1989 study.  
The heart size and shape were within normal limits.  There 
was no sign of congestive failure.  Pulmonary function tests 
showed FVC of 78 percent of predicted, FEV1 of 74 percent of 
predicted, FEV1/FVC of 95 percent of predicted.  Final report 
was not yet available at discharge, but the results were 
noted as improved from the previous admission.  The gallium 
scan showed worsening of increased activity, felt consistent 
with active disease.  A trial of steroids was felt indicated, 
and the appellant was counseled regarding previous poor 
impulse control with a previous trial of steroids and the 
possible side effects.  The appellant was discharged on 
Prednisone, 60 mg. by mouth in the morning.  The diagnosis 
was sarcoidosis with end-stage pulmonary fibrosis.

On pulmonology follow-up a 10 days post-discharge, there was 
not yet an improvement of symptoms.  The plan was to continue 
Prednisone for five weeks and then to begin to taper the 
dose.

On pulmonology follow-up in January 1990, the examiner noted 
that the appellant had increased symptoms in October 1989, 
with FEV1 of 0.66, FVC of 1.44.  After Prednisone treatment, 
repeat PFTs showed FEV1 of 2.65 and FVC of 3.33, but without 
subjective improvement; the appellant complained of increased 
DOE/SOB, so Prednisone was continued.  The examiner noted 
current complaints of unchanged DOE and SOB.  The impression 
was sarcoid with objective but not subjective improvement.  
The examiner instructed the appellant to begin tapering 
Prednisone by 20 mg. a week, to discontinue in two weeks.

On VA examination in February 1990, the appellant's 
complaints included shortness of breath, coughing, pain in 
the right side, groin pains, cramps in the hands and wrists, 
pain in joints, shingles growing on fingers, swelling of 
joints, and lower back pain.  His current weight was 182 and 
his maximum weight in the past year was 189.  X-ray studies 
of the lumbosacral spine, both knees, both hands, and both 
shoulders were all normal.  A chest x-ray, compared to one of 
January 1990, showed the heart size and shape within normal 
limits.  The perihilar infiltrative changes showed partial 
improvement, and the irregular area of soft tissue density 
overlying the right apex was thought to be smaller.  A copy 
of the January 1990 PFT with interpretations showed an 
impression of moderate to severe restrictive ventilatory 
impairment.

On private vascular work-up in March and April 1990, the 
diagnoses were leg pain and peripheral vascular disease.  
Private magnetic resonance imaging (MRI) of the lumbosacral 
spine in April 1990 showed relative constriction of the sac 
at L3-4 due to short prominent pedicles and bulging of the 
discs.  An observed asymmetry regarding nerve roots and other 
findings were thought suggestive of left lateral herniated 
disc.

On VA hospitalization in June 1990 for complaint of episodic 
hemoptysis, one-half cup a week before admission and flecks 
of blood in his sputum since.  He also reported fleeting, 
sharp chest pains unrelated to exertion.  He was noted to be 
off steroids and to have stable DOE at 50 to 100 yards.  
There was no history of fever, chills, change in cough or 
weight loss.  On examination, he was well developed, healthy 
looking and in no apparent distress.  Head and neck 
examination was unremarkable.  The lungs were clear to 
percussion and auscultation.  The heart had regular rate and 
rhythm without murmur.  The abdomen was soft, nontender, and 
without palpable masses.  The extremities had no cyanosis, 
clubbing, or edema.  The calf was nontender and not swollen.  
After bedside spirometry, he had negative bronchoscopy.  The 
discharge diagnosis was hemoptysis.

On VA examination in August 1991, the appellant's complaints 
included SOB, aching joints, pain in his chest, repeated 
tiredness and exhaustion from even the least movement, cramps 
in his legs and hands.  He reported that he could walk one 
flight of stairs.  He described discomfort in the center of 
his chest as deep soreness.  He said he coughed mainly by 
hacking, but in the morning he coughed up phlegm.  He 
reported he was off Prednisone for a year.  He weighed 182 
pounds with a maximum weight in the past year of 189 pounds.  
An x-ray study of the shoulders was unremarkable.  A chest x-
ray showed no significant change in the extensive 
fibronodular disease throughout both lungs since the January 
1991 examination.  The heart was at the top of normal size 
without specific chamber enlargement.  The impression was 
stable chronic pulmonary interstitial disease.  On PFTs, FVC 
was 70 percent of predicted, FEV1 was 61 percent of 
predicted, DLCO (SB) was 40 percent of predicted.  The 
impression was slight obstructive ventilatory impairment with 
volume loss.  On physical examination, the heart was 
essentially normal.  The lungs were clear to auscultation and 
palpation without rales, rhonchi, or wheezes.  The diagnosis 
was pulmonary sarcoidosis, arthralgias, and bilateral small 
calcaneal spurs.

On VA examination in October 1991, the appellant repeated 
essentially the same complaints as previously.  His weight 
currently and maximum for the past year was 193 pounds.  
Cardiac examination, including electrocardiogram, was 
essentially normal.  Chest x-ray showed no change since 
September 1991.  Bilateral knee x-ray showed normal alignment 
and joint space.  There was a very faint calcific density 
overlying the joint space of the left knee, which was thought 
possibly within the joint; there was no focal bony 
abnormality.  On detailed orthopedic examination, appellant 
reported the pain and numbness in different joints, hands, 
and feet, noting that his hands became numb during his 122-
mile drive to the examination, requiring that he stop several 
times.  The examiner's impression was arthralgia and history 
of cramping muscles, but normal orthopedic examination.  The 
examiner noted that calcifications described by the 
radiologist might be related to sarcoidosis and explain the 
symptoms.  The examiner recommended MRI of the knees.  A 
subsequent note indicates MRI was scheduled, but the 
appellant did not report.  On peripheral vascular 
examination, the appellant described numbness and tingling of 
his legs at various times.  The examiner opined that 
peripheral vascular disease was not related to sarcoidosis 
but the appellant's atypical symptomatology could be, 
referencing the private March and April 1990 studies.  Final 
diagnoses included pulmonary sarcoidosis and history of 
muscle cramps.

VA pulmonology treatment records show the appellant's sage IV 
sarcoidosis was stable in January 1996.  His current weight 
was 197 pounds.  He was currently on Prednisone, 10 mg. day, 
and doing "O.K." until exerting himself, for example, 
sweeping, then he had pain and coughing.  Comparison of 
current PFTs to February 1995 PFTs showed FEV1 of 59 percent 
compared to 49 percent, FVC of 70 percent compared to 61 
percent, and other improved findings.  A chest x-ray repeated 
previous lung parenchymal changes.  The heart was not 
enlarged.  In September 1996, the appellant's weight was 
201.4 pounds.

An April 1997 chest x-ray showed the heart of normal size.  
The extensive bilateral pulmonary infiltrates appeared 
slightly more extensive in the left mid lung.  On September 
1997 PFTs, FVC was 61 percent of predicted, FEV1 was 57 
percent of predicted, FEV1/FVC was 92 percent, and DLCO (SB) 
was 58 percent of predicted.  The impression was moderate 
obstructive ventilatory impairment with mild reduction in 
DLCO; room air hypoxia with Aa gradient 20.

Chest x-ray in March 1998 showed the heart at upper normal 
size.  Extensive bilateral pulmonary fibrotic changes showed 
no significant change since January 1996, and active 
pulmonary disease was not suspected.  A pulmonology clinic 
record of March 1998 noted end-stage sarcoidosis with 
moderate functional impairment.  His symptoms were described 
as stable; he could walk any distance at his own pace.  He 
was on Prednisone, 5 mg. every other day and tapering.

A June 1998 lumbosacral x-ray study showed satisfactory 
alignment and normal intervertebral disc spaces.  A 
radiolucent line at the mid pars interarticularis at the L5 
level bilaterally was thought to demonstrate the possibility 
of spondylolysis at that level.  A subsequent June 1998 
outpatient note shows much improvement in low back pain with 
ibuprofen.  The impression was spondylolysis, L5, probably 
secondary to long-term steroid use secondary to sarcoidosis.

The appellant had a cardiopulmonary stress exercise test in 
December 1998.  He was noted to be on Prednisone, 5 mg. every 
other day.  Resting and exercise EKG showed no acute ST-T 
changes.  Resting PFTs showed severe restrictive impairment 
with low diffusion capacity (DLCO 59% of predicted).  Maximum 
oxygen consumption was low at 14.7 ml/kg/min.  His breathing 
reserve was low.  His heart rate reserve was high.  He had 
ventilatory limitation for exercise.  Several reported 
findings were thought to be evidence of possible reactive 
airway disease consistent with history of sarcoidosis.  Other 
findings were felt suggestive of anxiety disorder, 
hypermetabolism, low stroke volume or use of psychiatric 
medication.

The appellant had a gated heart scan in January 1999 that 
showed the right ventricle minimally enlarged with an 
ejection fraction below normal limits.  The left ventricle 
was also slightly enlarged, but the ejection fraction was 
normal, and motion of the left ventricular wall was normal.  
The impression was normal left ventricular function with 
below normal right ventricular function.

On VA examination in March 1999, the examiner noted that the 
appellant was well known to the pulmonology clinic.  The 
examiner reviewed the appellant's steroid use and noted he 
was currently using albuterol by metered dose inhaler.  He 
had a chronic cough with gray to rusty sputum, daily, worse 
at night.  He had a history of DOE at 15 yards.  He had no 
pedal edema.  He complained of knee and elbow pain.  He 
reported that his eyes were sensitive to light.  He reported 
that dust and any exertion with his arms made him more short-
winded.

On examination, the appellant had a respiratory rate of 20 
and was in no acute distress.  Head, eyes, ears, nose and 
throat were negative for obvious lesions.  The neck was 
without lesion or obvious jugular vein distention.  Cardiac 
examination showed regular rate and rhythm.  The lungs had 
breath sounds in all fields.  The extremities showed no 
cyanosis, clubbing or edema.  The abdomen was protuberant.  
Chest x-ray revealed extensive bilateral pulmonary fibrotic 
changes.

The examiner reported that the findings of the January 1999 
gated heart scan were consistent with the history of 
sarcoidosis.  Her impression was that the appellant had 
severe restrictive impairment with low diffusion capacity, 
low VO2, decreased breathing reserve causing ventilatory 
limitation for exercise, and evidence of right ventricular 
compromise, all consistent with sarcoidosis.

Outpatient records from April to June 1999 show the appellant 
complained of dizziness and instability upon arising.  In 
June he also complained of 10 pounds of weight loss in a 
month.  The outpatient impression of the imbalance was 
orthostatic hypotension.  From April 1999 through June 1999, 
the appellant's weight decreased from 185.9 to 173.7 pounds.  
In July 1999, the appellant weighed 179.2 pounds.

August 1999 ophthalmologic examination found presbyopia and 
sarcoid without ocular involvement.

A September 1999 review of medication showed the appellant to 
be on Prednisone 5mg. every other day for six months.

The appellant was seen in the rheumatology clinic in October 
1999.  He was noted to have multiple medical complaints, 
including hypertension, congestive heart failure, stage four 
sarcoidosis, and degenerative arthritis of the cervical and 
lumbar spine and of the left knee.  His current complaint was 
of severe pain in the left knee unrelieved by NSAIDs.  The 
appellant reported stiffness and pain without ever any 
swelling of the joints.  On examination there was no 
synovitis or swelling in the joints.  The left knee was 
without crepitus.  There was almost full range of motion in 
both knees.  No bony changes were noted.  The hands and 
wrists were without evidence of synovitis or swelling.  The 
impression was of history of degenerative joint disease 
presently with severe pain and stiffness at the left knee.  
History of high steroid use in the past was noted and a MRI 
was planned to rule out avascular necrosis.

On VA examination of the joints in November 1999, the 
examiner noted the purpose as to assess problems secondary to 
steroid use for sarcoidosis.  The appellant reported neck and 
low back pain, primarily stiffness in the morning requiring 
quite a while to get limber.  He reported discomfort in bed 
at night necessitating much adjustment of his position.  He 
denied neurological symptoms.  He opined that his long-term 
use of steroids for sarcoidosis had produced his degenerative 
arthritis of the back with associated degenerative disc 
disease of the cervical spine and anterior displacement of 
the C6 on the C5 vertebral body.

Upon examination, the appellant reported to the examination 
room without any aids such as crutches or cane.  He walked 
erect without a limp.  There was some tenderness of the 
paracervical muscles and no cervical crepitus.  The examiner 
reported the range of cervical motion, lack of evidence of 
muscle mass loss in the upper torso and motor/sensory were 
within normal limits in both upper extremities.  Lumbar spine 
examination revealed some paraspinal muscle tenderness.  
There was no evidence of neurological or muscle mass loss in 
the lower extremities.  Straight leg raising was negative 
bilaterally.  The examiner reported the range of motion of 
the lumbar spine.  Reflexes were 2+ and equal bilaterally.  
The appellant was able to rise from the chair unassisted and 
he was able to walk on his toes and on his heels.  The 
impression was degenerative joint disease of the dorsal spine 
with associated degenerative disc disease of the cervical 
spine with spondylolisthesis of C5 on C6.  The examiner 
stated that, based on examination and on the results of 
x-rays, there was no evidence of back disease, such as 
osteopenia and associated compression fractures, associated 
with long-term steroid use.

In January 2000, the appellant sought outpatient treatment 
for bilateral chest pain upon inhalation.  Examination found 
the lungs clear to auscultation bilaterally.  The chest was 
tender to palpation bilaterally.  The impression was 
pleuritic chest pain.  The appellant weighed 185 pounds.

The appellant and his wife testified at an RO hearing in 
February 2000.  The appellant reported having shortness of 
breath upon walking 25 to 50 feet, night sweats, nightly 
sputum production, vocal spasm, and weight loss over the past 
year.  He reported his daily medical regimen and that he had 
discontinued steroid therapy two weeks before because it was 
ineffective.  Regarding his back, he reported the onset of 
back problems coincident with the beginning of steroid use in 
1980.  He reported that a VA doctor told him his L5 problem 
was due to steroid use and wrote that in a report.  He 
reported he had gone to the emergency room at King's 
Daughters Hospital recently for back problems, and he 
submitted a copy of the February 2000 emergency room 
discharge instructions.  The appellant's wife testified that 
all of the appellant's problems were due to the sarcoidosis.  
She described his inability to function at work or at home 
because of sarcoidosis and secondary dysthymic disorder.


II.  Analysis

Review of the evidence of record and the information provided 
the appellant during the development of this case reveals VA 
has discharged its duty to notify the appellant regarding the 
progress of his case and of information necessary to 
adjudicate it, and VA has discharged its duty to assist the 
appellant in developing his case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


A.  Increased Rating for Sarcoidosis

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
[hereinafter VA Rating Schedule], to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2000).  However, "where an increase in the disability 
rating is at issue, the present level of the disability is 
the primary concern.  . . .  [T]he regulations do not give 
past medical reports precedence over current findings."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When the appellant initiated his claim in November 1989, 
pulmonary sarcoidosis was not listed in the VA Rating 
Schedule.  Following the rule to rate unlisted conditions by 
analogy to a listed condition, see 38 C.F.R. § 4.20 (2000), 
the RO had for many years rated his disability by analogy to 
unspecified pneumoconiosis.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1996).  Amendments to the VA Rating Schedule for 
the respiratory system in 1996 included a diagnostic code and 
rating criteria for sarcoidosis, effective October 7, 1996.  
61 Fed. Reg. 46728 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2000).

When rating criteria change during the pendency of an appeal, 
the Board will use the criteria more favorable to the 
appellant, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
except that the newer criteria are not applicable prior to 
the effective date of the implementing regulation.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the appellant's claim for an increased rating 
according to the older rating criteria for the period prior 
to October 7, 1996, and according to both sets of criteria 
from that date, applying the more favorable criteria, if one 
set is more favorable than the other.

Under Diagnostic Code 6802, a 100 percent rating requires 
that the disease be pronounced; with extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  A 60 percent rating requires that the disease be 
severe; extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

The record throughout shows that ventilatory defect has 
produced dyspnea on slight exertion.  There is no evidence of 
dyspnea at rest, and the record consistently shows the 
appellant able to walk some yards prior to dyspnea.  The 
pulmonary function tests show the May 1989 PFTs to be the 
worst FVC, FEV1 and FEV1/FVC of record, which was evaluated 
as severe, not markedly severe, ventilatory defect.  
Subsequently, the medical interpretations of the PFTs were 
that they varied from mild to severe, and not in a linear or 
purely progressive manner.  The x-ray evidence in the 
aggregate consistently showed extensive fibrosis, consistent 
with severe disease and with the other criteria for a 60 
percent and not a 100 percent rating.  The March 1998 finding 
that he could walk any distance at his own pace indicates 
against finding "severe impairment of bodily vigor producing 
total incapacity" commensurate with a 100 percent rating.  
Repeated physical examinations show the appellant to be well 
nourished and not in acute distress, also consistent with 
finding there was not "severe impairment of bodily vigor 
producing total incapacity" commensurate with a 100 percent 
rating under Diagnostic Code 6802.

The newer rating criteria provide two schemes for rating 
sarcoidosis.  The primary scheme provides for a 100 percent 
rating for sarcoidosis manifested by cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  A 60 percent rating is 
warranted for pulmonary involvement with persistent high dose 
(therapeutic) corticosteroids for control.  A 30 percent 
rating is warranted for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2000).

Alternatively, the newer rating criteria provide, "rate 
active disease or residuals as chronic bronchitis (DC 6600) 
and extra-pulmonary involvement under specific body system 
involved."  Id.

Under the new criteria, the earliest demonstration of any 
criterion of a 100 percent rating under the primary criteria 
is the right ventricular compromise shown in the gallium scan 
of January 1999, which the March 1999 VA examiner deemed 
consistent with the pulmonary sarcoidosis.  Cor pulmonale is 
heart disease due to pulmonary hypertension secondary to 
disease of the lung, or its blood vessels, with hypertrophy 
of the right ventricle.  Dorland's Illustrated Medical 
Dictionary 380 (27th ed. 1988).  The Board interprets the 
examiner's interpretation of the gallium scan as consistent 
with the rating schedule criterion for cor pulmonale.

Nothing of record from the effective date of the new criteria 
prior to January 1999 permits a rating higher than 60 percent 
under the primary scheme for rating sarcoidosis.  The 
appellant's testimony of night sweats and fever are not 
credible or sufficient to establish a 100 percent rating 
prior to January 1999.  First, he provided no time period for 
the purported symptoms.  Second, the rating schedule shows 
night sweats and fever as two of three elements that must 
coincide to warrant the higher rating, that is, weight loss 
despite treatment.  The record clearly shows the appellant 
has a long history of cycling between approximately 175 and 
200 pounds.  There is no period of medically significant 
weight loss despite treatment that warrants a 100 percent 
rating on that basis.

The evidence of the appellant's use of corticosteroids is 
more consistent with the criteria for 30 percent under the 
newer rating criteria than with even a 60 percent rating.  
However, that is immaterial, as he qualifies for the 60 
percent rating under the older criteria for the entire period 
under appellate review.

Turning to the alternative scheme for rating sarcoidosis, 
chronic bronchitis is rated 100 percent disabling based on 
numerous objective findings from various diagnostic tests, 
each stated in the alternative, or from certain clinical 
findings.  Diagnostic Code 6600.  Among them, the appellant 
demonstrated maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation) 
in the December 15, 1998, cardiopulmonary stress test.  The 
test report showed that he quit the test because of choking 
and some dyspnea, and the March 1999 VA examiner included low 
V02 (oxygen consumption) among the findings associated with 
the sarcoidosis.  Thus, the appellant satisfied one of the 
several independent criteria for a 100 percent rating of 
sarcoidosis rated as chronic bronchitis on December 15, 1998.

Other rating criteria under Diagnostic Code 6600 include FEV1 
less than 40 percent of predicted value, or; FEV1/FVC less 
than 40 percent predicted, or; DLCO(SB) less than 40 percent 
predicted, or; cor pulmonale, or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  None of 
these are demonstrated from the effective date of the 
regulation prior to December 15, 1998.

The remaining factor to consider is whether sarcoidosis 
manifests with extra-pulmonary involvement of other bodily 
symptoms that can be separately rated.  Diagnostic Code 6846.

Arthralgia has long been rated as part and parcel of the 
service-connected sarcoidosis.  Arthralgia is pain in a 
joint.  Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanches-Benitez v. West, 13 Vet. App. 282 (1999).  
In this case, extensive evaluation by a VA rheumatology 
clinic has failed to find any specific pathology in the 
joints.  Although there is a single outpatient impression of 
sarcoid arthritis/arthralgia in June 1987, there is also a 
May 1989 report after inpatient evaluation by the 
rheumatology clinic that the appellant's complaints of pain 
are nonanatomic and not related to sarcoidosis.  The October 
1999 rheumatology clinic and the November 1999 VA examination 
reports found no joint pathology related to sarcoidosis.  The 
clear preponderance of the evidence is that such identifiable 
pathology as the appellant has in the joints is due to 
degenerative arthritis, which is not currently service-
connected.  Thus, the arthralgia is shown to produce pain 
alone, which is not separately ratable.

Moreover, the language in the rating schedule, "extra-
pulmonary involvement," means demonstration of sarcoidosis 
in other body parts, e.g., cardiac or ophthalmic.  None of 
the cardiac work-ups have suggested direct cardiac 
involvement.  The cardiac effects are secondary to the 
sarcoidosis, as is indicated by the inclusion in the rating 
criteria for chronic bronchitis of cor pulmonale or right 
ventricular hypertrophy.  Whereas these are criteria of the 
100 percent rating for the primary disease, they could not 
also be rated separately without compensating the appellant 
twice for the one disorder, which is precluded by regulation 
as "pyramiding."  See 38 C.F.R. § 4.14 (2000).

It is significant that in 20 years of treatment for 
sarcoidosis, only the appellant's eyes have come under 
clinical scrutiny to determine if there is extra-pulmonary 
involvement of sarcoidosis.  Given the closeness with which 
the appellant's condition is followed, the Board interprets 
this record to mean that the physicians following the 
appellant's condition over the years have not seen 
indications to raise suspicion of other extra-pulmonary 
involvement of sarcoidosis.  On ophthalmic examination, the 
eyes have consistently been found without sarcoid 
involvement.

In sum, the preponderance of the evidence is against a rating 
higher than 60 percent under the older rating criteria until 
December 15, 1998.  38 C.F.R. § 4.97, Diagnostic Code 6802 
(1996).  From that date, a 100 percent rating is warranted 
under the alternative scheme for rating sarcoidosis that 
permits rating sarcoidosis as chronic bronchitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6846-6600 (2000).

B.  Service Connection for L5 Spondylolysis

The appellant contends that he has spondylolysis of the L5 
vertebra caused by chronic or long-term steroid use for his 
sarcoidosis.  "Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  38 C.F.R. § 3.310(a) (2000).  The 
disability that is proximately due to or the result of 
service-connected disease or injury includes that increment 
of disability resulting from the aggravation of a condition 
by a service-connected disease or injury that the service-
connected disease or injury did not specifically cause.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a single VA outpatient record of October 1998 
indicated an impression that an L5 spondylolysis was probably 
due to use of steroids to treat sarcoidosis.  There was no 
indication that the clinician had reviewed the entire record 
or sought to make a dispositive differential diagnosis or 
evaluation of the etiology of the spondylolysis.

The November 1999 VA examiner made a specific review of the 
appellant's medical records regarding his low back 
complaints.  Based upon this review and current examination, 
the examiner opined that the appellant's back disorder was 
not related to steroid use.  The examiner supported the 
opinion by noting the lack of findings consistent with a 
prolonged steroid effect.  The Board interprets the 
examiner's finding as comprehending both the question of 
cause and of aggravation of the L5 spondylolysis by steroid 
use.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.

The November 1999 VA examination report has greater weight 
than the October 1998 outpatient report, because it was based 
on an overview of the appellant's history and responded to a 
specific question about the relationship between steroid 
treatment of sarcoidosis and current lumbar spine pathology.  
The October 1998 outpatient record has less weight, because 
the impression it stated was based on current findings and 
history of use of steroids without review of the record in 
light of that history and without focus on differential 
etiology, as was the November 1999 examination report.

The appellant's testimony at the hearing on this matter has 
no probative value separate from that of the October 1998 
outpatient record.  His reiteration of a medical report that 
is in the record is not additional medical evidence.

In sum, the preponderance of the evidence is against granting 
service connection for spondylolysis of the L-5 vertebra 
secondary to long-term treatment of pulmonary sarcoidosis 
with steroids.


ORDER

A rating higher than 60 percent for pulmonary sarcoidosis 
with arthralgia is denied prior to December 15, 1998.  

A 100 percent schedular rating for pulmonary sarcoidosis with 
arthralgia is granted from December 15, 1998, subject to 
regulations governing payment of monetary benefits.  

Secondary service connection for spondylolysis of the L5 
vertebra is denied.


REMAND

The appellant last had a VA psychiatric examination for 
compensation purposes in October 1991.  A contemporaneous 
examination is required to accurately rate his disability.  
Green v. Derwinski, 1 Vet. App. 121 (1991) (statutory duty to 
assist included thorough and contemporaneous examination that 
is fully informed by consideration of prior medical records).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination 
to determine the current severity of 
dysthymia.  Provide the examiner with the 
appellant's claims folder for review in 
conjunction with the examination.

2.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as it 
may pertain to this case.

3.  Readjudicate the claim for increased 
rating for dysthymic disorder.  If the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



